CROW, Judge,
concurring.
I concur in the principal opinion. My sole purpose in adding these two paragraphs is to emphasize that neither Defendant’s pro se motion for post-conviction relief nor the amended motion filed for him by counsel pleads any facts demonstrating Defendant could not have complained about the alleged conference between the State’s witnesses in his motion for new trial. That is, Defendant does not aver the deadline for his motion for new trial passed before “he learned of the alleged conference. Therefore, Defendant has set forth no excuse for failing to raise the issue as trial error in his motion for new trial.
I do not imply the issue could have been raised in the post-conviction action had Defendant pled he was unaware of the incident prior to the deadline for his motion for new trial. That question is not presented by this record and need not be considered. It is sufficient to note that claims of trial error are not cognizable in a Rule 29.15 action except where fundamental fairness requires otherwise, and then only in rare and exceptional circumstances. Clemmons v. State, 785 S.W.2d 524, 531[21] (Mo. banc 1990), cert. denied, 498 U.S. 882, 111 S.Ct. 229, 112 L.Ed.2d 183 (1990).